Citation Nr: 0820981	
Decision Date: 06/26/08    Archive Date: 06/30/08	

DOCKET NO.  05-06 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Shands Jacksonville Medical 
Center on November 27 and November 28, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2004 and January 2005 decisions by the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida.  


FINDING OF FACT

Prior to the veteran's treatment for his nonservice-connected 
intra-articular fracture of the distal radial ulnar joint 
with associated ulnar styloid fracture at Shands Jacksonville 
Medical Center on November 27 and November 28, 2004, a total 
disability rating was not in effect nor had he received 
medical services under the authority of 38 U.S.C. Chapter 17 
for a period of 24 months.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
private medical expenses the veteran incurred at Shands 
Jacksonville Medical Center on November 27 and November 28, 
2004 have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000-17.1002 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
However, the VCAA and its implementing regulations do not 
apply to claims for benefits governed by 38 C.F.R. Part 17 
(the governing regulations for reimbursement of private 
medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (August 
29, 2001).  

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
file, which includes:  his contentions, including those 
raised during the course of his Substantive Appeal; private 
medical treatment records; and various other documents 
involved in the adjudication of the veteran's current claim.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the veteran's file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks the payment or reimbursement 
of unauthorized medical expenses incurred at Shands 
Jacksonville Medical Center on November 27 and November 28, 
2004.  In that regard, pertinent evidence of record is to the 
effect that, on the afternoon of November 27, 2004, the 
veteran fell from the roof of his house, sustaining an 
isolated right wrist injury.  Following that injury, the 
veteran experienced severe immediate pain of an "achy" type.  
However, he denied any problems with numbness, tingling, or 
paresthesia in his extremities.  

On physical examination the following day (November 28, 
2004), the skin of the veteran's right upper extremity was 
fully intact.  However, there was a minor deformity in the 
distal third of the right forearm, in addition to some 
tenderness to palpation about the wrist joint and just 
proximate thereto.  At the time of examination, the veteran 
exhibited full use of his extensor pollicis longus, as well 
as the interosseous and opponens pollicis.  However, he had 
limited wrist flexion and extension secondary to pain.  
Sensation was intact at the radial, median, and ulnar nerve 
distribution, and the veteran's radial pulse was 2+.

Radiographic studies of the veteran's right wrist 
demonstrated a distal radius fracture with mild (less than 
25 percent) radial displacement and minimal dorsal 
angulation.  Also noted was an intra-articular fracture of 
the distal radial ulnar joint, with an associated ulnar 
styloid fracture.

The veteran was subsequently injected with lidocaine in the 
area of the aforementioned fractures, and placed in finger 
traps for approximately 10 minutes with 10 pounds of 
traction.  His fracture was then reduced under direct vision 
with fluoroscopy, and a long-arm Comfort cast was applied.  
The pertinent diagnosis noted was right Frykman fixed distal 
radius fracture.  

In December 2004, there was received the veteran's claim for 
the payment or reimbursement of unauthorized medical expenses 
incurred at the time of his treatment in the emergency room 
of Shands Jacksonville Medical Center on November 27 and 
November 28, 2004.  That claim was subsequently denied, 
essentially on the basis that the treatment in question had 
been provided for a nonservice-connected condition, and that 
the veteran had not received VA treatment within the 24-month 
period preceding the initial furnishing of emergency 
treatment on November 27, 2004.  

The Board observes that, at the time of the veteran's injury, 
service connection was in effect only for urticaria, 
evaluated as 40 percent disabling; tinea versicolor, 
evaluated as noncompensably disabling; the residuals of 
laceration of the index, middle, and ring fingers of the 
veteran's right hand, evaluated as noncompensably disabling; 
and a 3/4-inch laceration scar of the veteran's forehead, 
also evaluated as noncompensably disabling.  The combined 
evaluation in effect for the veteran's various service-
connected disabilities was 40 percent.  

Pursuant to applicable law and regulation, in order to 
establish entitlement to the payment or reimbursement of 
private medical expenses not previously authorized, a 
claimant must satisfy the conditions outlined in 
38 U.S.C.A. § 1728 (West 2002) or 38 U.S.C.A. § 1725 (West 
2002) and their implementing regulations.

Under 38 U.S.C.A. § 1728 (West 2002), VA is required to pay 
or reimburse veterans for medical expenses incurred in non-VA 
facilities where:  (1) such care or services were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, or for any disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability; and (3) Department or other federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical, or treatment had been or would have been refused.  
See also 38 C.F.R. § 17.120 (2007).  All three of these 
statutory requirements must be met before payment may be 
authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and its implementing 
regulations (38 C.F.R. § 17.1000-1008), the veteran must 
satisfy all of the following conditions:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care for the public; 

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment was for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health [this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possessed an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part]; 

(c) A VA or other federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that the veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
was for a continued medical emergency of such nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA Health Care System and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;  

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;  

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);  

(h) (Not applicable here); 

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002 (2007).  

As regards the veteran's potential entitlement under the 
provisions of 38 U.S.C.A. § 1728 (West 2002), the Board notes 
that, while treatment for the veteran's right wrist fracture 
might reasonably be considered emergency care, such treatment 
was clearly not rendered to the veteran for an adjudicated 
service-connected disability, or for any nonservice-connected 
disability associated with and/or held to be aggravating a 
service-connected disability.  Nor is a total disability 
rating in effect.  Accordingly, the threshold legal 
requirements for establishing entitlement to payment or 
reimbursement of medical expenses under 38 U.S.C.A. § 1728 
(West 2002) have not been met, and such benefit must be 
denied due to a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Turning to the veteran's potential entitlement to the payment 
or reimbursement of unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1725 (West 2002), the Board 
acknowledges that services provided the veteran were, in 
fact, provided in a hospital emergency department held out as 
providing emergency care to the public.  Moreover, the 
veteran's initial evaluation and treatment for his right 
wrist fracture was at least conceivably for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to health.  However, at the time 
that emergency treatment was rendered, the veteran was not 
enrolled in the VA Health Care System, nor had he received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of the 
emergency treatment in question.  Given that fact, there is 
no need to address whether all the other requirements for 
reimbursement under 38 U.S.C.A. § 1725 have been met.  Once 
again, inasmuch as the threshold legal requirements for 
establishing entitlement to the payment or reimbursement of 
medical expenses have not been met, such benefit must be 
denied due to a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The veteran concedes that, for the 24-month period preceding 
his emergency room treatment for a right wrist fracture, he 
was incarcerated, and, accordingly, not receiving medical 
services under the authority of 38 U.S.C. Chapter 17.  The 
fact that the veteran was incarcerated does nothing to alter 
the regulatory requirement that, in order to qualify for the 
payment or reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1725, the veteran must 
be enrolled in the VA Health Care System, and have received 
medical services within the 24-month period preceding the 
furnishing of the emergency treatment in question.  Such is 
clearly not the case here, and, accordingly, the veteran's 
claim for the payment or reimbursement of unauthorized 
medical expenses must be denied.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Shands Jacksonville Medical Center on November 27 
and November 28, 2004 is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


